Citation Nr: 1130783	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for post gastrectomy syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a 40 percent evaluation for the service-connected post gastrectomy syndrome.

In January 2008, the Veteran indicated that he wanted a hearing in Washington, D.C. before a traveling Veterans Law Judge (VLJ).  In a subsequent June 2011 letter, the Veteran wrote that he withdrew his request for a hearing and wished to have his claim decided without a hearing.  Accordingly, the request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his disability merits a 60 percent evaluation under Diagnostic Code 7308.  In order to warrant a 60 percent rating the Veteran would need to show that he experiences weight loss with anemia and malnutrition.  The Veteran's most recent VA examination was provided in November 2007.  At the time of the examination the Veteran was not malnourished or experiencing anemia.  However, in a January 2009 letter the Veteran indicated that he had experienced weight loss and malnutrition.  There was no medical evidence of malnutrition and no mention was made to anemia.  

Therefore, the Veteran's updated medical records should be procured and he should be afforded a new VA examination to determine the current severity of his service-connected post gastrectomy syndrome.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA or private treatment records, regarding post gastrectomy syndrome, not already incorporated in the file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2.  The RO/AMC should afford the Veteran a VA examination in order to determine the current nature and severity of his post gastrectomy syndrome.  All indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including whether the Veteran has weight loss with malnutrition and anemia.  The Veteran's claims file must be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.

3.  Thereafter, adjudicate the claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


